 In the Matter of W. F. HALL PRINTING COMPANYandCHICAGO MAIL-ERS'UNION No. 2, SUBORDINATE UNION OF THE INTERNATIONALTYPOGRAPHICAL UNION OF NORTH AMERICACaseNo. R-5554.-Decided July,0°,,1943Mr. Otto A. Jaburek,of Chicago,Ill., for the Company.Messrs.Leon M. Despres,Francis D. O'Maraand A.Giacola,ofChicago, Ill., for the Union.Mr. William C.Baisinger,Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed by Chicago Mailers'Union, No. 2, Subordinate Union of the International TypographicalUnion of North America, herein called the Union, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of W. F. Hall Printing Company, Chicago, Illinois, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Russell Packard,Trial Examiner.Said hearing was held at Chicago,Illinois, on June11 and June 16, 1943.The Company and the Union appeared, partici-pated, and were afforded full opportunity to be heard, to examine andcross-examine witnesses,and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:,FINDINGS OF FACTII.THE BUSINESS OF THE COMPANYW. F. Hall Printing Company, an Illinois corporation,is engaged'at a plantin Chicago,Illinois, in the business of printing,bindingand shipping magazines, catalogues,and other printing matter.Dur-51 N. L.R. B., No. 108.-640 W. F. HALL PRINTING COMPANY641ing thefiscalyear which ended March 31, 1943, the Company pur-chased for use in its Chicago plant approximately $2,000,000 worth ofraw material, of which about 50 percent was shipped to the plantfrom points outside the State of Illinois.During the salve period, theCompany's sales exceeded $8,000,000, of which approximately 75 per-cent was sold and. transported to purchasers outside of the State ofIllinois.The Company admits that it is engaged in` commerce withinthe meaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDChicago Mailers' Union No. 2, Subordinate Union of the Interna-tional Typographical Union of North America, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about May 3, 1943, the Union advised the Company that, itrepresented a majority of the employees within the unit claimed by it tobe appropriate and, requested recognition as their exclusivebargainingrepresentative.The Company refused recognition because it disputedthe appropriateness of the unit sought by the Union.A statement of the Regional Director, introduced in evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company within themeaning ofSection 9 (c) and Section2 (6) and(7) of the Act.IV. THEAPPROPRIATE UNITThe sole issue in the case concerns the appropriateness of the bargain-ing unit sought by the Union. The Union contends that the unit shouldbe comprised of all employees in the mailing, bundling, shipping, andimprinting departments of the Company's Chicago plant, includingforemen and assistant foremen, instructors, sweepers, quality checkersand inspectors, and roving employees, but excluding clerical em-ployees, intraplant truck drivers, the plant superintendent, the assist-ant plant superintendent, and seasonal employees.The Company, on the other hand, contends that the unit should becomprised only of skilled male employees in' the mailing department,inelding foremen and assistant foremen, but excluding the super-1The Regional Director reported that the Union submitted 123 authorization cardsbearing apparently genuine signatures of persons whose names appear on the Company'spay, roll of June 10, 1943, which contains the names of 208 persons within the allegedappropriate unit. 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDintendent and assistant superintendent.This definition would limitthe unit to the approximately 15 male hand wrappers, addressers, ma-chine operators, and the foreman and assistant foremen in the mailingdepartment. In the event that this narrow unit is not found to be ap-propriate, the Company takes the alternative position that the bar-gaining unit should be limited to employees in the mailing and bund-ling departments, including supervisory employees below the-positionof assistant superintendent, sweepers, and roving or utility employees,but excluding intraplant truck drivers, clerical employees, seasonalemployees, instructors, and all women employees..The Company prints a large volume of periodicals, advertisingpamphlets, mail order catalogues and cheap paper editions of books.All of this material, after printing, binding and trimming, is proc-essed by the mailing, bundling and shipping departments.Certainitems, such as advertising circulars prepared for distribution by largegeneral stores, are handled only by the imprinting and shipping depart-ments.In general the work of these departments is to wrap, label,address, bundle or carton the items and place them in mail sacks oron freight cars for out-bound shipment. The books and magazines aredelivered by the intraplant truck drivers to the mailing departmentwhere wrapping machines wrap them. The next process is the label-ing of these items with specially prepared addressed labels by meansof power operated machines known as Cheshire machines, or, in someinstances, by means of a hand-operated machine called a Hand Dickmachine.The printed material is next sent to the bundling departmentwhere a machine known as a Bunn tying machine ties or binds thebooks or magazines into 25 to 50 lot bundles. The Cheshire and wrap-ping machines are located in the mailing department while both themailing and the bundling departments use the Bunn tying and HandDick machines. The work performed in these two departments is verysimilar.At the end of the wrapping machines in the mailing room ashipping room employee fills the mail sacks and takes them throughthe bundling department to the shipping room for final checking andprocessing and occasionally when unlabeled work comes from thebundling department the shipping room employees affix address labelson the bundle. If an order is short, shipping room employees go tothe bundling room and make up the odd number required. Approxi-mately 75 percent of all work going through the mailing and bundlingdepartments requires further processing by the shipping room em-ployees.During the rush season employees may be borrowed from oneor another of the several departments involved since the operations aresimilar and can be performed by employees in any one of these depart-ments.The mailing, bundling, and shipping departments are alllocated in the eastern half of the plant with no physical separation W. F. HALL PRINTING' COMPANY643between the various operations.The mailing department employs ap-proximately 95 persons including 5 supervisory employees. There areabout 70 employees in the bundling department, 1 of whom is the fore-man. In the shipping department there are about 45 productionemployees, 5 clerical employees, and 1 foreman.The fourth department involved is the imprinting departmentwhich employs only three or four persons. It is on the west side ofthe Company's plant near the pressroom. Imprinting is a processby which the customer's name and address or other legend is printedon a blank space left on the face of the catalogue or circular when thebooklet is printed.Imprinting employees not only do the printingof such legends but occasionally bundle and address their own prod-ucts.Separate pay rolls are maintained for the mailing, bundling,and shipping departments while the imprinting employees are carriedon the pressroom pay roll.When work is slack in the imprintingdepartment, these employees work in the pressroom as helpers.Thismay occur three or four times a year.The record indicates that the Union has collective bargaining con-tracts with the majority of the companies located in Chicago. Illinois.engaged in job and book printing. In all such contracts the fourabove-discussed departments are grouped together in a single unit.Although the Company does maintain separate pay rolls for theseemployees, they enjoy the same working conditions and privileges andwork in the same large room of the plant, with the exception of thethree imprinting department employees, and their 'work is so func-tionally integrated that we are of the opinion that they mayappropriately be grouped together in a single unit.While theimprinting employees do work in another section of the plant, theirwork is so closely related to that of the mailing, bundling, andshipping employees that we shall include them in the appropriate unit.The Company and the Union disagree with respect to the inclusionof certain categories of employees in the four department bargainingunit.The Company asserts, and the Union denies, that instructors shouldbe excluded from the unit.During the company's rushseasons 2 afew of the permanent employees are detailed to instruct newly hiredunskilled employees.At the close of each rush period these tempo-rary instructors go back to regular production jobs.They receive nohigher wages and enjoy no different working conditions when actingas instructors than they do during the normal production period.Since these employees spend the majority of their time as regular2The Company experiences two rush seasons each year,during which semiannualcatalogues and "flyers"of certain mail order houses are printedDuring these periodsthe pay rolls of the departments involved increase approximately 100 percent.540612-44-vol. 51-42 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduction workers, performing the same duties as other employeesin their department, we shall include them in the unit.The Company contends, and the Union denies, that women em-ployees should be excluded from the unit.The Company's positionis apparently based on the theory that women are not eligible tomembership in the Union.The record indicates that this is an erro-neous assumption, since the Union introduced evidence showing thatit had about 10,000 women members.There is no difference betweenthe work performed by men and that performed by women in thedepartments involved.We perceive,no valid reason for differen-tiating between male and female employees with respect to the com-position of the unit.The Company, in its alternative position regarding the compositionof the unit, agrees with the Union with respect to the inclusion offoremen and assistant foremen, sweepers, and roving or utility em-ployees, and the exclusion of the plant superintendent and his assist-ant, intraplant truck drivers, clerical employees who perform clericalduties exclusively, and seasonal employees.A few of these categorieswarrant discussion.Each of the departments involved employs a foreman, with the ex-ception of the imprinting department, which, according to the plantsuperintendent, is under the supervision of a working foreman. Italso appears that there are several assistant foremen in the mailingdepartment.The record is silent with respect to the duties and au-thority of'these minor supervisory employees. Inasmuch as they aretraditionally included in collective bargaining contracts in the print-ing trades, and since the parties are in accord as to their disposition,we shall include the foremen and assistant foremen and the workingforeman in the imprinting department in the unit.' The parties agreeto include sweepers in the unit. There are sweepers in the mailing andbundling rooms.They are maintenance employees, under the directsupervision of the foremen of the mailing and bundling departments.We shall include the sweepers in the appropriate unit.The rovingor utility employees are persons who have been hired recently and as-signed to the various departments involved. These employees are des-ignated as roving or utility employees because they may be shiftedfrom department to department before obtaining permanent positions.The Company agrees to their inclusion in the unit, since it admittedthat these employees will in all probability be retained as a part of thepermanent' personnel due to the shortage of labor.We shall includethe roving or utility employees in the unit.aCf.Matterof ChicagoRotoprint Company,45 N. L. R. B. 1263,and citations therein.The rule enunciated by the majority of the Board inMatter of The,Maryland DrydockCompany,etal.,49 N. L. R. B. 733, denying supervisory personnel the right to bargaincollectively under the Act, was not intended to disturb the collective bargaining rightswhich have been traditionally exercised by foremen in the printing trades. W. F. HALL ,RIFTING COMPANY645In accordance with the" agreement of the parties, we shall excludethe plant superintendent and his assistant from the unit.We shalllikewise exclude the intraplant truck drivers who truck the finishedprinted products from the bindery and trimming rooms to the mail-ing, bundling, and shipping department; the clerical employees exclu-sively engaged in clerical work; and the seasonal employees who aretemporarily employed during the Company's semi-annual rush seasons.We find that all employees in the mailing, bundling, shipping, andimprinting departments of the Company, including instructors, fore-men and assistant foremen, the working foreman in the imprintingdepartment, sweepers, and roving or utility employees, but excludingthe plant superintendent and his assistant, intraplant truck drivers,clerical employees exclusively engaged in clerical work, and seasonalemployees, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe Company and the Union agree that the pay-roll period of June57 1943, should be used in determining the employees' eligibility to votein an electiondirected by the Board.They request this pay-rollperiod becausethe Companyis nowoperating during one of its twoyearly rushseasonsduringwhich the pay rolls of the departmentsinvolved usuallyincreaseby 200 or 300 employees.The hiring of theseseasonaltemporary employees commenced during the week of June 7,1943.In view of this fact we shall grant the parties' request.Weshall direct that the question concerning representation which hasarisen be resolved by means of an election by secret ballot among theemployeesin the appropriate unit who were employed during the pay-roll period immediately preceding June 5, 1943, subject t_o the limita-tionsand additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National Labor'Relations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with W. F. Hall Print-ing Company, Chicago, Illinois, an election by secret ballot shall beconductedas early aspossible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matteras agent forthe National Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations, among the 646DECISIONSOF NATIONAL LABORRELATIONS BOARDemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding June5, 1943, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding any who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by Chicago Mailers' Union No. 2, Subordi-nateUnion of the International Typographical Union of NorthAmerica, for the purposes of collective bargaining.